November 21, 1966


Hon. J. W. Edgar           Opinion No. C-700
Commlssloner
Texas Education Agency     Re:     Construction of Article
Austin, Texas                      2806, Vernon's Civil
                                   Statutes, as amended by
                                   House Bill 166, Acts of
                                   the 59th Legislature,
                                   Regular Session, Chapter
Dear Mr. Edgar:                    37, p. 101.
          Your request for an opinion on the above subject
matter poees the following question:
          "18 Article 2806e (as amended In 1955) re-
     pealed by implication or otherwise by the re-
     enactment of Article 2806,'as amended in 1965
     by House Bill 166, supra?"
          Article 2806, Vernon's Civil Statutes, as amended
by the 1965 Act, provides in part:
         "(b) If only one Independent school.district is
    consolidated with one or'more common school districts
    the consolidated district shall bear the name of such
    independent school district, and the board of trustees
    of said independent school district shall serve as the
    board of trustees of the consolidated district until
    the next regular election of trustees, as prescribed by
    general law, at which time the consolidated district
    shall elect a board of seven trustees, whose powers,
    duties, and terms of office shall be in accordance
    with the provisions of the general laws governing in-
    dependent school districts, as they now exist or may
    be thereafter enacted; provlded, if two or more in-
    dependent school districts are included In such con-
    solidation the consolidated district shall bear the
    name as prescribed In the petitions for consolidation
    but such name shall Include the words 'Consolidated
    Independent School District', but the board of trustees
    of the independent school district having the greatest
    number of scholastics at the time of such consolidation
    shall aerve.as the board of trustees of the consoli-
                          -3741-
Hon. J. W. Edgar, page 2 (C-780)


    dated district until the next regular election of
    trustees, as prescribed by general law, at which time
    the consolidated district shall elect a board of seven
    trustees, at least two of which trustees shall be
    elected from the area of each former independent dis-
    trict Included in said consolidation, whose powers,
    duties, and terms of office shall be In accordance
    with the provisions of the general laws as they now
    exist or may hereafter be enacted; provided, further,
    that when it is proposed to consolidate contiguous county
    line districts, the petitions and election orders pre-
    scribed In this Act shall be addressed to and issued by
    the county judge of the county having jurisdiction over
    the principal school of each district and the results
    of the election shall be canvassed and declared by the
    commissioners court of said county.
         "(c) If less than a majority of the votes cast In
    any one of the districts is in favor of the consoll-
    dation, then another election Involving the same con-
    solidation proposal may not be held until at least one
    year has elapsed since the date of the election."
         Article 2806e, Vernon's Civil Statutes, provides:
         "From and after the effective date of this Act
    wherever under existing law one (1) or more inde-
    pendent school districts are consolidated with one
    (1) or more common school districts or two (2) or
    more independent school districts are consolidated,
    and one of such Independent school districts so
    consolidated with one (1) or more others, either
    Independent or common school districts, shall have
    at the time of such consolidation a scholastic en-
    rollment in excess of five (5) times that of the
    other district, or in excess of five (5) times the
    combined scholastic enrollment of all the other dis-
    tricts included in such consolidation, the Board of
    Trustees of said larger district shall serve as the
    Board of Trustees of the consolidated district until
    the terms of the respective members thereof shall
            at which time their successors shall be
    ?=I
    e ected from the consolidated district as provided
    by lawt it being the intention to provide herein
    that the respective trustees of the larger district
    shall serve until their current terms expire and
    their successors are elected from the consolidated

                        -3742-
 .I




Hon. J. W. Edgar, page 3 (C-780)


      district; and It shall not be necessary to elect
      another new Board for the consolidated district
      at the next general election following the con-
      solidation, but there shall be elected from such
      consolidated district at such time only the
      successors to those members of the Board whose
      terms expire then.”
          Article 2806 was re-enacted by the 1965 amendment
without any change of verbiage. The 196 Act merely added
the nrovlslons set out In Subdivision (c7 above quoted.
The caption of the 1965 Act reada “An Act amending Article
2806 of the Revised Civil Statutes of Texas, 1925, as amended,
to limit the frequency of school district consolidation
elections; and declaring an emergency.” Thus, the purpose
of the amendment was limited to that purpose stated in the
title, to wit, limiting the frequency of consolidation
elections and was not intended to make other changes in the
law existing at the time of the amendment. At the time of
the amendment, Article 28060, applicable to consolidation
elections, Involved school districts wherein an independent
school district has in excess of five times the combined
scholastic enrollment of the other districts lnoluded in
the oonsolidatlon, and therefore constituted an exception to
Article 2806, Vernon’s Civil Statutes. It is our opinion
that the 1965 amendment to Article 2806 did not repeal the
exception provided in Article 2806e by merely re-enacting
its provislons. No language is contained In the 1965 amend-
ment as would indicate a legislative intent to change the
existing law with reference to the terms of office of the
Boards of Trustees. Furthermore, the title of the 1965
amendment would not authorize a construction which would
repeal Article 2806e.  We are in agreement with your con-
clusion that Article 2806e has not been repealed or modified
by the provisions of House Bill 166, Acts of the 59th Legis-
lature, Regular Session, 1965, Chapter 37, p. 101.
                     SUMMARY
                     -------
           House Bill 166, Acts of the 59th Legislature,
      Regular Session, 1965, Chapter 37, p. 101, amending
      Article 2806, Revised Civil Statutes of Texas, 1925,
      so as to limit the frequency of school district con-
      solidation elections does not repeal the provisions
      of Article 2806e providing for the terms of the re-



                         -3743-
                                                       I.   .




Hon. J. W. Edgar, page 4 (C-780)


     spwtlve members of Boards of Trustees of certain
     consolidated school districts consolidated pursuant
     to its provisions.
                                   Yours very truly,
                                   WAGGONER CARR
                                   Attorney General of Texas




JR:mh:sck
APPROVED:
OPINION COMMITTEE
W. V. ffeppert,Chairman
Gordon Houaer
Ralph Raah
James C. McCoy
Pat Bailey
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                          -37447